Citation Nr: 0502816	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of a shell fragment wound (SFW) of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1949 through October 1952.  He had 
service in the Republic of Korea, where is awards and 
decorations included the Purple Heart Medal.  His separation 
papers also show that he completed the Basic Airborne Course 
and that he was awarded the Parachute/Glider Badge.

This case was previously before the Board of Veterans' 
Appeals (Board) in February 2004, at which time it was 
remanded for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, confirmed and continued 
the 10 percent schedular rating for the veteran's service-
connected residuals of an SFW of the right knee.  Thereafter, 
the case was returned to the Board for further appellate 
action.

In November 2001, during the course of the appeal, the 
veteran underwent total right knee replacement.  In his 
appeal (VA Form 9) received at the RO in July 2002, he 
contended that such surgery was followed by a period of 
required convalescence.  Therefore, he maintained that such 
convalescence warranted a temporary total rating under 
38 C.F.R. § 4.30 (2004).  That claim has not been certified 
to the Board on appeal nor has it otherwise been developed 
for appellate purposes.  Therefore, the Board has no 
jurisdiction over that claim and it will not be considered 
below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2004).  Although the claim for a temporary total rating is a 
separate question, it may, nevertheless, be affected by the 
development in the remand below.  Accordingly, it is referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.




REMAND

The veteran seeks a schedular rating in excess of 10 percent 
for the residuals of a shell fragment wound of the right 
knee.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1 (2004). 

In December 1999, the veteran injured his right knee while 
working as a security guard at St. Luke's Hospital in St. 
Louis, Missouri.  He reportedly received Workman's 
Compensation for that injury and stated that as a result of 
that injury, he had had to retire from his job.  His 
employment records have not been associated with the claims 
folder.

In January 2000, the veteran underwent arthroscopic surgery 
on his right knee, and in November 2001, he underwent total 
right knee replacement.  In his formal appeal (VA Form 9), 
received at the RO in July 2002, he contended that such 
surgery was performed to ameliorate the service-connected 
residuals of the SFW of the right knee disability.  
Therefore, he maintained that such surgery had to be 
considered in assigning his disability rating.  As yet, 
however, it has not been established whether or not the total 
right knee replacement is part and parcel of the veteran's 
service-connected disability.  Indeed, the service-connected 
residuals of the SFW of the veteran's right knee have not 
been clearly identified.

If the total knee replacement was performed to ameliorate the 
service-connected residuals of the SFW of the right knee, 
that surgery must be considered in evaluating the level of 
impairment caused by the service-connected right knee 
disorder.  

If the total right knee replacement was not performed to 
ameliorate the service-connected residuals of the SFW of the 
right knee, the veteran's contentions implicitly raise the 
claim of whether his total right knee replacement is 
proximately due to or the result of his service-connected 
residuals of a SFW of the right knee.  38 C.F.R. § 3.306(a) 
(2004).  Though a separate question, it is inextricably 
intertwined with the increased rating claim.  As such, it 
must be resolved prior to consideration of the increased 
rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

In either event, the veteran's contentions regarding his 
total right knee replacement must be considered in 
conjunction with the current appeal.  

In April and May 2003, VA medical examiners/reviewers 
concluded that the veteran's total knee replacement on the 
right was unrelated to the residuals of the SFW of the right 
knee.  The reviewers noted that in addition to the injury in 
December 1999, the veteran had a history of intervening 
injuries in the 1960's and 1970's, which produced right knee 
pathology other that the were unrelated to his service-
connected residuals of an SFW.  Those conclusions, however, 
were based on history reported by the veteran, rather than a 
review of the clinical record.  As such, they could not be 
considered competent medical evidence to support or deny the 
veteran's claim.  See, e.g., LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (A bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.)  

On VA Form 21-4142, dated in March 2004, the veteran noted 
that he had undergone surgery on his right knee in the 1960's 
at the Normandy Osteopathic Hospital and in the 1970's at the 
St. John Mercy Medical Center.  The veteran reported that on 
the latter occasion, the surgery had been performed by J. R. 
W., M.D., an orthopedic surgeon.  To date, the records and 
reports associated with those procedures have not been 
requested for association with the veteran's claims file.  

In a statement, dated in January 2002, the veteran reported 
that Normandy Osteopathic Hospital was closed.  However, on 
VA Form 21, 4142, dated in March 2004, the veteran reported 
an address for Normandy Osteopathic Hospital.
In light of the foregoing, additional development of the 
record prior to further consideration by the Board.  
Accordingly, this appeal is REMANDED for the following 
actions:

1.  Request that the veteran furnish the 
names, and addresses of all health care 
providers who may have been involved in 
his treatment and surgery in the 1960's 
at Normandy Osteopathic Hospital, 7605 
Natural Bridge Road, Normandy, Missouri, 
63121.  Then request the records and 
reports associated with that surgery 
directly from Normandy Osteopathic 
Hospital and any identified health care 
provider.  If such records are 
unavailable from those sources, enlist 
the assistance of state agencies or 
professional groups, such as the local, 
county, or state medical association.  
The requested records should include, but 
are not limited to, discharge summaries, 
reports of surgery, laboratory reports, 
reports of radiographic studies, daily 
clinical records, doctor's progress 
notes, and nursing notes.  Such records 
should also be requested from the 
veteran.  Failures to respond or negative 
replies to any request must be noted in 
writing and associated with the claims 
folder.  

If such records do not exist or if 
further efforts to obtain those records 
would be futile, it should be noted in 
the claims file.  38 C.F.R. § 3.159(c)(1) 
(2004).  If, after making reasonable 
efforts the requested records cannot be 
obtained, notify the veteran and (a) 
identify the specific records that cannot 
be obtained; (b) briefly explain the 
efforts made to obtain those records; and 
(c) describe any further action to be 
taken with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.
2.  Request the records and reports 
associated with the veteran's right knee 
surgery performed in the 1970's at St. 
John Mercy Medical Center, 615 South New 
Ballas Road, Creve Cover, Missouri 63141.  
Such records must be requested directly 
from that facility and from the 
orthopedic surgeon, J. R. W., M.D.  Those 
records should include, but are not 
limited to, discharge summaries, reports 
of surgery, laboratory reports, reports 
of radiographic studies, daily clinical 
records, doctor's progress notes, and 
nursing notes.  Such records should also 
be requested from the veteran.  Failures 
to respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.  

If such records do not exist or that 
further efforts to obtain those records 
would be futile, it should be noted in 
the claims file.  38 C.F.R. 
§ 3.159(c)(1).  If reasonable efforts to 
obtain the named records are 
unsuccessful, notify the veteran and (a) 
identify the specific records that cannot 
be obtained; (b) briefly explain the 
efforts made to obtain those records; and 
(c) describe any further action to be 
taken.  Then, give the veteran an 
opportunity to respond.

3.  Request the veteran's employment 
records directly from St. Luke's Hospital 
in Chesterfield, Missouri.  Such records 
should include, but are not limited to, 
employment applications; medical records 
and the reports of any pre-employment 
examinations; job descriptions; reports 
of job training; reports of duty 
limitations or job changes and the 
reasons for such limitations or changes; 
reports of the workman's compensation 
claims, including that made in 
association with his December 1999 right 
knee injury; claims for other disability 
benefits; reports of vocational 
rehabilitation or job retraining; 
counseling statements; customer/client 
letters; reports of union involvement; 
and reports of termination and any 
associated severance pay; and reports 
associated with the veteran's retirement.  
If St. Luke's Hospital does not have such 
documents, request that it provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims folder.  

If such records do not exist or that 
further efforts to obtain those records 
would be futile, it should be noted in 
the claims file.  38 C.F.R. 
§ 3.159(c)(1).  If reasonable efforts to 
obtain the named records are 
unsuccessful, notify the veteran and (a) 
identify the specific records that cannot 
be obtained; (b) briefly explain the 
efforts made to obtain those records; and 
(c) describe any further action to be 
taken.  Then, give the veteran an 
opportunity to respond.

4.  When the actions in paragraphs 1, 2, 
and 3 have been completed, schedule the 
veteran for an orthopedic examination to 
determine the nature and extent of the 
service-connected residuals of a shell 
fragment wound of the right knee.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  Each residual of 
the SFW of the right knee must be 
identified and the examiner must explain 
the extent of each residual, as well as 
the elements supporting his/her 
conclusion(s).  If the veteran has 
manifestations of right knee disability 
which are not attributable to his 
service-connected residuals of the SFW of 
his right knee, the examiner must 
describe such manifestations and explain 
why they are not attributable to the 
veteran's SFW of the right knee.  
Specifically, the examiner must render an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
total right knee replacement in November 
2001 was performed to ameliorate the 
service-connected residuals of the SFW of 
the right knee.  If the veteran's total 
right knee replacement was not done to 
ameliorate the service-connected 
residuals of the SFW of the right knee, 
the examiner must render an opinion as to 
whether the total right knee replacement 
is otherwise proximately due to or the 
result of his service-connected residuals 
of the SFW of the right knee.  The 
rationale for all opinions must be set 
forth in writing.

5.  When all of the requested actions 
have been completed, undertake any other 
indicated development, and then 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for the 
residuals of the SFW of the right knee.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

If the veteran's total right knee 
replacement was not performed to 
ameliorate the residuals of the veteran's 
service-connected residuals of an SFW of 
the right knee, adjudicate the 
inextricably intertwined claim of 
entitlement to service connection for 
right knee disability other than the 
residuals of the SFW.  Take into account 
the veteran's contentions that the 
service-connected residuals of the SFW 
have caused such disabilities.  If such 
claim is not adjudicated to the veteran's 
satisfaction, inform him of the procedure 
for appealing that decision.  Then give 
him an opportunity to complete that 
procedure.

When all of the foregoing actions have 
been completed, and if the appeal is 
otherwise in order, return the case to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (4).



